              Case 2:20-cv-01215-DJA Document 9 Filed 09/08/20 Page 1 of 13




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   ANITRA LUSSON,                             )
                                                )   Case No.: 2:20-cv-01215-DJA
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
14          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
15   ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
     Commissioner of Social Security,           )   CHRISTIANNE VOEGELE
16                                              )
                   Defendant.                   )   (FIRST REQUEST)
17                                              )
18

19

20

21

22

23

24

25

26
                  Case
                  Case2:20-cv-01215-DJA
                       2:20-cv-01215-DJA Document
                                         Document98 Filed
                                                    Filed09/08/20
                                                          09/04/20 Page
                                                                   Page22of
                                                                         of13
                                                                            5




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by September 14, 2020.

 5           In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the

 6   “Agency”) has taken the unprecedented step of suspending in-office services to the public:

 7   https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by mail,
     phone and online to those most in need. SSA is also taking additional steps to protect its employees and
 8
     help stop the spread of COVID-19, maximizing social distancing, including significantly limiting employee
 9
     access to SSA facilities for health and safety only and has moved toward a temporary virtual work
10
     environment. Electronic processes allow some of SSA’s most critical work to continue with minimal
11
     interruption; other workloads have been suspended until the health crisis abates or the Agency is able to
12
     create new electronic business processes.
13
             For purposes of this particular case, the public health emergency pandemic has significantly
14
     impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in Falls
15
     Church, Virginia. That office is responsible for physically producing the administrative record that is
16   required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C. § 405(g)
17   and   (h).      See   SSA     Program        Operations   Manual   System   GN   03106.025,   available at
18   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.
19           As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began
20   to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-
21   person physical tasks associated with preparing the administrative record could not be accomplished. For

22   example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all

23   hearing recordings, which are part of the administrative record, were downloaded onto compact discs and

24   encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and

25   delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor would
     transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO. OAO
26



     Unopposed Mot. for Ext.; 2:20-cv-01215-DJA        1
                Case
                Case2:20-cv-01215-DJA
                     2:20-cv-01215-DJA Document
                                       Document98 Filed
                                                  Filed09/08/20
                                                        09/04/20 Page
                                                                 Page33of
                                                                       of13
                                                                          5




 1   personnel would then scan the hearing transcript into the electronic record or place the hearing transcript
 2   in the paper case file. Thereafter, OAO personnel would assemble the administrative record in a prescribed
 3   order.

 4            To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow

 5   the remote preparation of administrative records. For cases in which the private contractors were already

 6   in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and

 7   Grants (OAG), OAO received approval to receive these transcripts from the private contractors via secured
     email, e.g., using password protection and redacted Social Security Numbers. In April 2020, OAO began
 8
     receiving such hearing transcripts from private contractors via secured email.
 9
              For cases in which OAO had not yet submitted recordings to the private contractors before March
10
     16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
11
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
12
     transcription. Through the month of May, OAO and the contractors worked to resolve technical issues that
13
     arose, particularly with large files. The process is functioning now, albeit at only half of normal
14
     productivity.
15
              Given the volume of pending cases, Defendant requests an extension in which to respond to the
16   Complaint until November 13, 2020. If in sixty days the CAR is not prepared, the Commissioner will file
17   a status report with the Court as to when he expects the CAR to be completed.
18            On September 3, 2020, the undersigned conferred with Plaintiff’s counsel, who has no opposition
19   to the requested extension.
20            It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
21   and answer to Plaintiff’s Complaint, through and including November 13, 2020.

22   //

23   //

24   //

25   //
     //
26



     Unopposed Mot. for Ext.; 2:20-cv-01215-DJA    2
               Case 2:20-cv-01215-DJA Document 9 Filed 09/08/20 Page 4 of 13




 1           Dated: September 4, 2020
                                                      NICHOLAS A. TRUTANICH
 2                                                    United States Attorney
 3                                                    /s/ Allison J. Cheung
                                                      ALLISON J. CHEUNG
 4                                                    Special Assistant United States Attorney
 5

 6

 7

 8                                                    IT IS SO ORDERED:
 9

10                                                    UNITED STATES MAGISTRATE JUDGE
                                                               September 8, 2020
                                                      DATED: ___________________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:20-cv-01215-DJA   3
               Case
               Case2:20-cv-01215-DJA
                    2:20-cv-01215-DJA Document
                                      Document98 Filed
                                                 Filed09/08/20
                                                       09/04/20 Page
                                                                Page55of
                                                                      of13
                                                                         5




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE VOEGELE on the following
 7   parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 8   which provides electronic notice of the filing:
 9
             Marc Kalagian
10           marc.kalagian@rksslaw.com
             Attorney for Plaintiff
11
             Gerald Welt
12           gmwesq@weltlaw.com
13           Attorney for Plaintiff

14   I declare under penalty of perjury that the foregoing is true and correct.

15
             Dated: September 4, 2020
16

17                                                         /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
18                                                         Special Assistant United States Attorney

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; 2:20-cv-01215-DJA
         Case
         Case 2:20-cv-01215-DJA
              2:20-cv-01215-DJA Document
                                Document 8-1
                                         9 Filed
                                             Filed09/08/20
                                                   09/04/20 Page
                                                             Page6 1ofof133



                             DECLARATION OF JEBBY RASPUTNIS
                             OFFICE OF APPELLATE OPERATIONS
                             SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March, the Social Security Administration restricted physical access to

       our buildings because of the COVID-19 pandemic. In order to protect the health and

       safety of our employees and our community, we have kept our employees on maximum

       telework, only authorizing brief, limited, in-office work since that time. The OAO’s

       office in Falls Church, Virginia office is included in this restriction.

   3) The pandemic has materially affected our ability to prepare CARs. Our usual (pre-

       pandemic) business process required on-site personnel and manual processes. Public

       health concerns and the agency’s resulting transition to a maximum telework

       environment prevented us from adhering to our business process for preparing CARs in

       two main ways:

          a. The agency’s strict rules for protection of personally identifiable information (PII)

              limited the materials we could use, and how we could interact, while teleworking;

              and

          b. The purchase agreements we had in place with transcription typing services called

              for physical pick-up and drop-off of audio recordings and transcripts at the Falls

              Church office.
         Case
         Case 2:20-cv-01215-DJA
              2:20-cv-01215-DJA Document
                                Document 8-1
                                         9 Filed
                                             Filed09/08/20
                                                   09/04/20 Page
                                                             Page7 2ofof133



   4) We cannot complete CARs without the typing services that fulfill our transcription

       contracts. These contractors informed the agency that they also experienced problems

       during the pandemic. For example, one had to close its office in Falls Church, Virginia.

   5) Notwithstanding these and other challenges, the agency has made significant strides in its

       attempts to perfect a virtual CAR preparation process. In April, we started to produce

       some CARs using a new, virtual process. In doing so, we modified purchase agreements,

       developed new technology to keep PII safe using new telework processes, and retrained

       employees.

   6) In May and June, we worked to expand, refine, and improve this process. While we were

       successful in producing CARs through a virtual process, the total number was not

       sufficient to meet the agency’s workload. Specifically, although the process was fully

       virtual and secure, we experienced technical difficulties associated with emailing large

       audio files, and our contractors experienced technical difficulties receiving some files

       from us. We re-examined how we could update processes and technology to handle the

       work in higher volume, while also protecting PII and safeguarding the health and safety

       of our employees and the community. We again revised our processes, revisited

       purchase agreements, and trained staff. Although the current process is working better,

       we now need additional transcription capacity from our transcript typing contractors in

       order to produce enough CARs.

   7) The effects of the COVID-19 pandemic resulted in staffing and processing problems for

       our transcript typing service contractors and these problems take time to resolve. For

       example, as they increase staffing, new employees must pass suitability investigations

       and receive credentials to work on confidential agency transcriptions. The agency is




Page 2 of 3
             Case
             Case 2:20-cv-01215-DJA
                  2:20-cv-01215-DJA Document
                                    Document 8-1
                                             9 Filed
                                                 Filed09/08/20
                                                       09/04/20 Page
                                                                 Page8 3ofof133



           supporting the contractors in hiring new staff by expediting their suitability investigations

           and credentialing. In addition to requesting increased capacity from our existing

           contractors, we are in the process of adding an additional contractor.

     8) As of this writing, in late July 2020, we are steadily increasing our electronic CAR

           production1 and we have the ability to expedite production for high-priority cases.

           Mindful that all claimants deserve Federal court review as soon as possible, we continue

           to increase our productivity and are working to increase the capacity of our transcription

           typing services.

     9) Finally, we have been reaching out to advocates to inform them of our challenges and of

           our continued efforts to meet those challenges and innovate work processes that allow us

           to continue operations while responding to public health and safety concerns. On July

           23, 2020, we met with several representatives from the National Organization of Social

           Security Claimants’ Representatives (NOSSCR). Our commitment is to work in a

           collaborative fashion toward our shared goal of providing CARS in a timely manner and

           eliminating barriers, where possible.




In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




Dated July 28, 2020                                                          /s/
                                                                             ______________________________
                                                                             Jebby Rasputnis




1
   Approximately 95% of our cases have an electronic file. The other cases have a paper claims file. These paper cases require many hours of in
office work to complete a CAR. Because we continue to limit access to our physical offices due to COVID-19 health concerns, this is a category
of cases that can be addressed, but is particularly challenging.



Page 3 of 3
         Case
         Case 2:20-cv-01215-DJA
              2:20-cv-01215-DJA Document
                                Document 8-2
                                         9 Filed
                                             Filed09/08/20
                                                   09/04/20 Page
                                                             Page9 1ofof135



                         DECLARATION OF CHRISTIANNE VOEGELE
                           OFFICE OF APPELLATE OPERATIONS
                           SOCIAL SECURITY ADMINISTRATION

       I, CHRISTIANNE VOEGELE, Chief of Court Case Preparation and Review Branch 1,

and Acting Chief of Court Case Preparation and Review Branch 3, of the Social Security

Administration’s Office of Appellate Operations (OAO), declare and state as follows:


       (1)     Under direct delegation from the Commissioner of Social Security, the Office of

Hearings Operations (OHO) administers a nationwide hearings program, and OAO administers a

nationwide appeals program. OHO includes the Administrative Law Judges who hold hearings

on claims arising under Titles II and XVI of the Social Security Act, as amended, when a

claimant who is dissatisfied with their administrative determination requests a hearing. OAO

includes the Appeals Council, which reviews claims when a claimant is dissatisfied with the

decision rendered by an Administrative Law Judge. OAO also provides professional and

technical advice to the Deputy Commissioner and Administrative Appeals Judges of the Appeals

Council in the processing of cases in which a claimant has filed a civil action.


       (2)     One function of the Appeals Council is to act on requests for review of hearing

decisions made by Administrative Law Judges and to either grant, deny or dismiss any such

request. Under the regulations of the Social Security Administration, if the Appeals Council

denies a timely request for review of a hearing decision, that hearing decision becomes the “final

decision” within the meaning of, and subject to, the provisions for judicial review in section

205(g) of the Social Security Act, as amended (42 U.S.C. section 405(g)). The first sentence of

that section reads as follows:

       “Any individual, after any final decision of the Commissioner made after a
       hearing to which he was a party, irrespective of the amount in controversy, may



                                          See Next Page
         Case
         Case 2:20-cv-01215-DJA
              2:20-cv-01215-DJA Document
                                Document 98-2Filed
                                                Filed
                                                    09/08/20
                                                      09/04/20Page
                                                                Page
                                                                   102ofof13
                                                                           5
                                                                                     Page 2 of 5


       obtain a review of such decision by a civil action commenced within sixty days
       after the mailing to him of notice of such decision or within such further time as
       the Commissioner may allow.***”

       (3)       I am responsible for the processing of claims under Titles II and XVI of the Social

Security Act, as amended, whenever a civil action has been filed in the Fourth, Sixth, Seventh,

Ninth, Eleventh, and District of Columbia judicial circuits. As described below, OAO’s business

processes are true to the best of my knowledge and belief.

       a) If a civil action is properly commenced, the third sentence of 42 U.S.C. 405(g) states

             the following: “As part of the Commissioner’s answer[,] the Commissioner shall file

             a certified copy of the transcript of the record including the evidence upon which the

             findings and decision complained of are based.” On behalf of the Commissioner of

             the Social Security Administration, OAO personnel are responsible for preparing a

             certified copy of the transcript of the record.

       b) Upon notification of the civil action by the U.S. Attorney’s Office or the Social

             Security Administration’s Office of General Counsel, OAO personnel must locate

             and retrieve the plaintiff’s claim(s) file, which is in either a paper or electronic

             format. The file contains both evidentiary and procedural documents, and the

             recording of any hearing held before an Administrative Law Judge.

       c) Upon locating the file, OAO personnel determines if the claimant timely filed the

             civil action and, if so, routes the recording of the hearing to a private contractor for

             transcription.

       d) Historically and prior to the COVID-19 pandemic, to safeguard Personally

             Identifiable Information (PII), all hearing recordings were downloaded onto compact

             discs, and these discs were encrypted. OAO securely routed the encrypted discs to a




                                             See Next Page
 Case
 Case 2:20-cv-01215-DJA
      2:20-cv-01215-DJA Document
                        Document 98-2Filed
                                        Filed
                                            09/08/20
                                              09/04/20Page
                                                        Page
                                                           113ofof13
                                                                   5
                                                                        Page 3 of 5


   private contractor through a daily pickup and delivery service at the Official Duty

   Station (ODS) in Falls Church, Virginia. The contractor is responsible for all tasks

   necessary for transcription typing services. It is estimated that an average hearing

   lasts 45 minutes and results in an average of 33 pages of transcript. Each transcript

   contains a certification statement by a transcriber and proofreader. Transcription of a

   hearing recording can take up to 20 business days, but is generally transcribed in 5-10

   business days. After the contractor transcribed the hearing recording, a paper copy of

   the hearing transcript was sent back via a delivery service to the ODS in Falls Church,

   Virginia. OAO personnel would then scan the hearing transcript into the electronic

   record or place the hearing transcript in the paper case file. Thereafter, OAO

   personnel would assemble the administrative record in a prescribed order.

e) Most cases are adjudicated using the Social Security Administration’s Electronic

   Disability Collect System (EDCS). Even using EDCS, most cases historically

   required physical, in-house scanning and uploading of hearing transcripts. This work

   was performed at the ODS.

f) Even for cases using EDCS that are in electronic format, many jurisdictions require

   encrypted compact discs and paper copies of the certified administrative record. All

   paper copies are produced at the ODS, and all compact discs and paper copies are

   shipped via United States Parcel Service from the ODS.

g) Due to the COVID-19 pandemic, OAO staff are not currently authorized to report to

   the office due to health and safety concerns. On or about March 16, 2020, OAO

   began working remotely. Consequently, OAO had been unable to complete certified

   administrative records on any cases that required in-office work at the ODS,




                                 See Next Page
 Case
 Case 2:20-cv-01215-DJA
      2:20-cv-01215-DJA Document
                        Document 98-2Filed
                                        Filed
                                            09/08/20
                                              09/04/20Page
                                                        Page
                                                           124ofof13
                                                                   5
                                                                         Page 4 of 5


   including any cases in which the transcript(s) of the hearing recording(s) had not

   already been uploaded to the electronic file.

h) To ensure a continuity of operations, OAO has been actively pursuing mitigation

   efforts to allow the remote preparation of as many administrative records as possible.

       a. For cases in which the private contractors were already in possession of

           hearing recordings for transcription, with the assistance of the Office of

           Acquisitions and Grants (OAG), OAO received approval to receive these

           transcripts from the private contractors via secured email, e.g., using password

           protection and redacted Social Security Numbers. In April 2020, OAO began

           receiving such hearing transcripts from private contractors via secured email.

       b. Subsequently, OAO consulted with OAG and the Office of the General

           Counsel, and obtained approval for a new process to replace encrypted

           compact discs. In May 2020, OAO began encrypting hearing recordings and

           securely emailing them to the contractors for transcription. Through the

           month of May, OAO and the contractors worked to resolve technical issues

           that arose, particularly with large files. The process is functioning now, albeit

           at a fraction of normal productivity.

i) OAO plans to continue to explore all options available to complete the preparation of

   certified electronic records during the COVID-19 pandemic.

j) OAO generally prioritizes the preparation of the certified administrative records

   based on receipt dates, with the oldest receipt dates processed first. OAO will work

   to ensure the oldest pending cases, including court remands and final decisions, are

   given priority processing.




                                  See Next Page
         Case
         Case 2:20-cv-01215-DJA
              2:20-cv-01215-DJA Document
                                Document 98-2Filed
                                                Filed
                                                    09/08/20
                                                      09/04/20Page
                                                                Page
                                                                   135ofof13
                                                                           5
                                                                               Page 5 of 5


In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




June 17, 2020
__________________                           ________________________________________
Date                                         CHRISTIANNE VOEGELE
